Case: 1:06-cv-00552 Document #: 987 Filed: 11/01/18 Page 1 of 3 PageID #:21746
                                                                                 fM

                                                                    l4
                                Case: 1:06-cv-00552 Document #: 987 Filed: 11/01/18 Page 2 of 3 PageID #:21747
                                                                                sF 47112(R2 t   10-12) It{t}IAH{L&;F:t}LIS,,fl:i}{l .:l$f;l
                                                 4/,1
                                                                                                          24 {l}Crj':I{.l].9      Fr].l   5 Eo*.*
                                                                                                                                                 USA
                                        -LIAG
INDIANA DEPARTMENT OF CORRECTION
WABASH VALLEY CORRECTIONAL FACILITY
P.O. BOX 1111
CARL|SLE, lN 47838-1 1 1 1
This stamp identif ies this correspondence as having been mailed
by an offehder at the indicated correctional facility. "WARNING",
Nbt responsible for contents. Any enclosed money orders
should be referred to your local Postmaster belore cashing.




                                                                           5* Eg e,,/<rrtrTe   i/Y
                                                                                          t'' c*                              c ou6-t
                                                                                    st+"f            C , st'
                                                                                   p ,'sf r tr{ o{                 T t("<t>'5 ,211               's   , Dto-6o'n             '

                                                                    Ncrr^,fA c o-n
                                                                    C h, cc(So T/- bo;bY
                                                                                )
                                                                         [,*Ei:+ri:il!iI!3                   iiilii;i"1;';"1";'i'j'1'1'ri'iiii'ili'ii,'ii''iii;t'i;i"''iii
Case: 1:06-cv-00552 Document #: 987 Filed: 11/01/18 Page 3 of 3 PageID #:21748




                                                                                                     iltililllilililItilffiilil1lililllilllilllll]llilillllllllllillll

                                                                                                           11t01t201 8-15



                     f9ts   Et{vELoPE   B 1ECYCUBLE AilD MAOE Wml 30%   POST CONSI|MEB   COMEM   I
